Case 2:17-cv-12188-CCC-JBC Document 76 Filed 07/31/20 Page 1 of 2 PageID: 694




Mark A. Berman, Esq.
Robin D. Fineman, Esq.
HARTMANN DOHERTY ROSA
BERMAN & BULBULIA, LLC
433 Hackensack Ave., Suite. 1002
Hackensack, NJ 07601
Tel: (201) 441-9056
Attorneys for Defendants Katanga Mining
Limited, Johnny Blizzard, Jacques Lubbe,
Matthew Colwill, Liam Gallagher, and
Tim Henderson

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 CHARLES DAVIS, BART PANESSA, and            Case No. 17-CV-12188
 JEFFREY NIEMEIER, Individually and On
 Behalf of All Others Similarly Situated,
                                             DEFENDANTS KATANGA
        Plaintiffs,
                                             MINING LIMITED, JOHNNY
                                             BLIZZARD, JACQUES
        v.
                                             LUBBE, MATTHEW
                                             COLWILL, LIAM
 KATANGA MINING LIMITED, JOHNNY
                                             GALLAGHER, AND TIM
 BLIZZARD, JACQUES LUBBE,
                                             HENDERSON’S NOTICE OF
 MATTHEW COLWILL, ARISTOTELIS
                                             MOTION TO DISMISS THE
 MISTAKIDIS, LIAM GALLAGHER, TIM
                                             AMENDED COMPLAINT
 HENDERSON, IVAN GLASENBERG,
 AND GLENCORE PLC,

        Defendants.                          ORAL ARGUMENT
                                             REQUESTED


             PLEASE TAKE NOTICE that, on a date and time to be set by the

Court, Defendants Katanga Mining Limited, Johnny Blizzard, Matthew Colwill,

Jacques Lubbe, Liam Gallagher, and Tim Henderson, will move before the

                                       1
Case 2:17-cv-12188-CCC-JBC Document 76 Filed 07/31/20 Page 2 of 2 PageID: 695




Honorable Claire C. Cecchi, U.S.D.J., at the United States District Court for the

District of New Jersey, 50 Walnut Street, Newark, New Jersey, for entry of an

Order dismissing Plaintiffs’ Corrected First Amended Class Action Complaint

(Dkt. 71) as to the foregoing Defendants in its entirety and with prejudice; and

             PLEASE TAKE FURTHER NOTICE that, in support of this

motion, the Defendants will rely upon the accompanying Memorandum of Law in

support of the Motion, the Declaration of Richard A. Rosen, Esq. with exhibits,

and the Declarations of Katanga Mining Limited, Johnny Blizzard, Matthew

Colwill, Jacques Lubbe, Liam Gallagher, and Tim Henderson in support of the

Motion.

Respectfully submitted,

HARTMANN DOHERTY ROSA                  PAUL, WEISS, RIFKIND,
 BERMAN & BULBULIA, LLC                WHARTON & GARRISON LLP

By: s/Mark A. Berman, Esq.             Richard A. Rosen, Esq. (pro hac vice)
Mark A. Berman, Esq                    1285 Avenue of the Americas
Robin D. Fineman, Esq.                 New York, New York 10019-6064
433 Hackensack Ave, Ste 1002           (212) 373-3000
Hackensack, New Jersey 07601
(201) 441-9056

Attorneys for Defendants Katanga
Mining Limited, Johnny Blizzard,
Jacques Lubbe, Matthew Colwill,
Liam Gallagher, and Tim Henderson


Dated: July 31, 2020




                                         2
